AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


                  William Devon Dickey
                            Plaintiff
                                                               )
                        v.
                                                               )
                                                                              Civil Action No.     9:19-cv-02450-SAL
Warden Cohen, Nurse N.F.N. Wite, Ofc.                          )
N.F.N. Harris, Dr. Lemon, Dr. Roberts, Nurse                   )
N.F.N. Grimes, Nurse N.F.N. Simmons, Lt.                       )
James Walker, Lt. Bryant, and Sgt. Devin
Williams,
                         Defendant(s)


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: Plaintiff, William Devon Dickey, shall take nothing of Defendants, Warden Cohen, Nurse N.F.N. Wite, Ofc.
N.F.N. Harris, Dr. Lemon, Dr. Roberts, Nurse N.F.N. Grimes, Nurse N.F.N. Simmons, Lt. James Walker, Lt. Bryant,
and Sgt. Devin Williams, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed with
prejudice.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Sherri A. Lydon, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Molly H. Cherry, United States Magistrate Judge.


Date: July 12, 2021                                                          ROBIN L. BLUME, CLERK OF COURT


                                                                                             s/C. Pegram-Conner
                                                                                        Signature of Clerk or Deputy Clerk
